Case 1:16-cv-00112-MN Document 172 Filed 08/25/20 Page 1 of 1 PageID #: 8475




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 LORD ABBETT AFFILIATED FUND,                     )
 INC., et al., Individually and on Behalf of      )
 All Others Similarly Situated,                   )
                                                  )
        Plaintiffs,                               )
                                                  )
        v.                                        )          Civ. No. 16-112 (MN)
                                                  )          CONSOLIDATED
 NAVIENT CORPORATION, et al.,                     )
                                                  )
        Defendants.                               )

                                               ORDER

       For the reasons set forth in the Memorandum Opinion issued on this date, IT IS HEREBY

ORDERED this 25th day of August 2020 that:

       1.      Plaintiffs’ Motion for Class Certification, Appointment of Class Representatives,

and Appointment of Class Counsel (D.I. 104) is GRANTED-IN-PART and DENIED-IN-PART;

       2.      On or before September 1, 2020, the parties shall submit a proposed order that

certifies the class, appoints class representatives, and appoints class counsel consistent with this

Memorandum Opinion; and

       3.      Plaintiffs’ Motion for Leave to File a Brief in Response to Defendants’ Sur-Reply

(D.I. 161) is DENIED as moot.




                                                      The Honorable Maryellen Noreika
                                                      United States District Judge
